DETAILED ACTION

The instant application having application No 17/037519 filed on 09/29/2020 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of Patent Application No. 16362307.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on configuration data is used to display status of conduit operation for each conduit displayed in a map of the NCN and selected client nodes of the APN and vice versa.
For claim 1, Patent Application discloses an apparatus for display management in an adaptive private network (APN), the apparatus comprising a first node of a centralized management system; a network control node (NCN) coupled to a plurality of client nodes in the APN, wherein the NCN is separate from each client node including the first node and the NCN administers and controls the plurality of client nodes within the APN; and a configuration database and a statistics database installed in a non-transitory computer readable medium in the first node that are queried for data associated with a (see claims 1 and 9).
For claim 2, Patent Application discloses events over the user specified time period are retrieved from a database in the first node and a histogram of the retrieved events is calculated and displayed (see claims 1).
For claim 3, Patent Application discloses the first node includes a configuration file editor and user interface that provide access to the configuration and statistics databases and provide a user selected display type (see claims 4).
For claim 4, Patent Application discloses map view includes a histogram of network events and a map of the client nodes and conduits between the client nodes (see claims 1).
For claim 5, Patent Application discloses the map view includes visual cues indicative of an amount of bandwidth provided by a conduit and a state of the conduit (see claims 1). 
For claim 6, Patent Application discloses the client nodes comprise APN network appliances (APNAs) (see claims 1).
 (see claims 1).
For claim 9, Patent Application discloses the APN VM includes a monitoring process that dynamically learns when a new APNA is added to the APN (see claims 1 and 9).
For claim 10, Patent Application discloses a method for display management in an adaptive private network (APN), the method comprising providing a first node of a centralized management system; providing a network control node (NCN) coupled to a plurality of client nodes in the APN, wherein the NCN is separate from each client node including the first node and the NCN administers and controls the plurality of client nodes within the APN; and providing a configuration database and a statistics database installed in a non-transitory computer readable medium in the first node; receiving, by the configuration database and the statistics database, queries for data associated with a time period of operation of the APN specified by a user and the queried data includes statistics regarding operation of conduits in the APN; retrieving, by the first node and from the configuration and statistics databases, the queried data, wherein the queried data is formatted for display according to a network configuration and attributes selected by the user for display; and using, by the first node, the queried data to display status of conduit operations for each conduit displayed in a map of the NCN and selected client nodes in the APN(see claims 1 and 9).
 (see claims 4). 
For claim 12, Patent Application discloses the first node includes a configuration file editor and user interface that provide access to the configuration and statistics databases and provide a user selected display type (see claims 1).
For claim 13, Patent Application discloses the map view includes a histogram of network events and a map 5 of the client nodes and conduits between the client nodes (see claims 1).
For claim 15, Patent Application discloses the client nodes comprise APN network appliances (APNAs) (see claims 1).
For claim 16, Patent Application discloses the first node comprises an APN virtual machine (VM) and 10 further comprising gathering, by the first node, the statistics from the APNAs by polling the APNAs (see claims 1 and 9).
For claim 17, Patent Application discloses obtaining, by the APN VM Internet protocol (IP) addresses of the APNAs from the NCN and using the IP addresses to connect to the APNAs and obtain the Statistics. 
For claim 18, Patent Application discloses dynamically learning, by the APN VM, when a new APNA is added to the APN(see claims 1).
(see claims 1 and 9).
For claim 20, Patent Application discloses the client nodes comprise 1APN appliances (APNAs) (see claims 1).

Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Martin et al. (US 20140173331, Jun. 19, 2014) teaches Adaptive Private Network With Geographically Redundant Network Control Nodes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)-270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464